Order entered June 13, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00265-CV

                     ROBERT HENDRICKS, Appellant

                                      V.

         AMERICAN ZURICH INSURANCE COMPANY, Appellee

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-13-06258

                                   ORDER

      Before the Court are appellant’s June 8, 2022 motion to be considered for

inclusion in the Pro Bono Program and motion for extension of time to file his

brief. We note inclusion in the Pro Bono Program is determined by the Dallas

Volunteer Attorney Program. To be considered, a party must complete section

XIV of the docketing statement. Appellant has filed a docketing statement but

omitted that section. Accordingly, we GRANT the motion to be considered to the

extent that we DIRECT the Clerk of the Court to mail appellant a paper copy of
the docketing statement along with a paper copy of the Pro Bono Program

Pamphlet.

      To allow time for appellant to be considered for the Pro Bono Program,

which, based on the Pamphlet may take up to forty-five days, we GRANT the

extension motion and ORDER the brief be filed no later than August 18, 2022.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE